Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 2, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  160184                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  WAYNE WERTH,                                                                                         Richard H. Bernstein
          Plaintiff,                                                                                   Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160184
                                                                    AGC: 1075-15
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.

        CAVANAGH, J., did not participate due to her prior service as a member of the
  Attorney Grievance Commission.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 2, 2020
           a1216
                                                                               Clerk